Order entered December 30, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00494-CR

                               RONNIE DILLARD, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. MB12-63717-M

                                           ORDER
        The State’s December 20, 2013 second motion to extend the time to file the State’s brief

is DENIED.

        We ORDER the State to file its brief on or before FOURTEEN DAYS from the date of

this order. If the State does not comply with this order, the appeal will be submitted without the

State’s brief.


                                                      /s/   LANA MYERS
                                                            JUSTICE